        Case 5:18-cv-04071-DDC-ADM Document 99 Filed 05/31/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    TOPEKA DIVISION

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                    Case No. 5:18-CV-04071-DDC-KGS
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                    DEFENDANT DISCOVER BANK’S
      MEMORANDUM IN SUPPORT OF ITS MOTION FOR PROTECTIVE ORDER

         Defendant Discover Bank (“Discover”) respectfully moves the Court pursuant to Fed. R.

Civ. P. 26(c) for a protective order staying all discovery proceedings, including, but not limited

to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests, until the

Court has ruled on Discover’s motion to dismiss, the Court has set an initial scheduling

conference, and the parties have conducted a Rule 26(f) conference.

         Plaintiff filed this lawsuit on July 13, 2018. Doc. 1. After multiple defendants moved to

dismiss for failure to state a claim (Docs. 10, 26, 38, 46), and without leave of Court, plaintiff

filed a first amended complaint on September 17, 2018. Doc. 48. Again, multiple defendants

moved to dismiss or strike the first amended complaint. Docs. 54, 56, 58, 61. On October 23,

2018, plaintiff sought leave with regard to his already-filed first amended complaint. Doc. 67. On

November 21, 2018, the Court permitted plaintiff’s first amended complaint. Doc. 73. Again,

several defendants moved to dismiss for failure to state a claim. Docs. 75, 78, 83, 87.

         The Court has not issued an order setting an initial scheduling conference or otherwise

ordered the parties to confer under Rule 26(f). Until recently, there has been no discovery by any

party. Without leave of Court to conduct early discovery, and before the Court’s initial


DocID: 4813-3917-9928.1                          1
        Case 5:18-cv-04071-DDC-ADM Document 99 Filed 05/31/19 Page 2 of 4




scheduling conference or any meet and confer under Rule 26(f), Plaintiff served on Discover and

other defendants discovery requests by U.S. mail beginning on April 30, 2019. Docs. 90-96.

         Plaintiff’s discovery requests are premature under Fed. R. Civ. P. 26(d)(1), and the Court

should enter an order staying all discovery proceedings pending its ruling on the motions to

dismiss. Fed. R. Civ. P. 26(c)(1) provides a “court may, for good cause, issue an order to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense….”

“The decision whether to stay discovery rests in the sound discretion of the court and is generally

a case-by-case determination.” Wedel v. Craig, No. 10-1134-EFM, 2010 WL 2545974, at *2 (D.

Kan. June 22, 2010). Rule 26(d)(1) allows a party to obtain early discovery through court order

upon a showing of good cause. See Gilpatrick v. Harper Co., Kansas, No. 18-1245-JWB-KGG,

2019 WL 184102, at *2 (D. Kan. Jan. 14, 2019). However, Plaintiff did not request nor was he

granted permission from the Court to obtain early discovery.

         In light of the multiple motions to dismiss, discovery is not in the interest of judicial

economy. While there is a general policy not to stay discovery when dispositive motions are

pending, it is appropriate to stay discovery when “the case is likely to be finally concluded as a

result of the ruling thereon; where the facts sought through uncompleted discovery would not

affect the resolution of the motion; or where discovery on all issues of the broad complaint

would be wasteful and burdensome.” Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).

         All of these factors apply here. Discover and other defendants have moved to dismiss the

first amended complaint for failure to state a claim. If granted, this would result in complete

dismissal of all claims against Discover. Staying discovery would not result in plaintiff suffering

any prejudice because discovery is not needed for plaintiff to develop a factual basis to defend

against Discover’s motion, as he has already filed his brief opposing the motion. See Lyle v.




DocID: 4813-3917-9928.1                          2
        Case 5:18-cv-04071-DDC-ADM Document 99 Filed 05/31/19 Page 3 of 4




Commodity Credit Corp., No. 93-1257-FGT, 1993 WL 566204, at *1 (D. Kan. Dec. 21, 1993).

Because a favorable ruling would conclude plaintiff’s cause of action against Discover and a stay

of discovery would not prejudice Plaintiff, requiring Discover to exert time and resources to

respond to the pending discovery requests would be wasteful and burdensome.

         The undersigned certifies that she conferred with Plaintiff via exchange of emails

regarding whether he would agree to stay discovery until there is a ruling on the motion to

dismiss and after the parties have conferred on discovery under Rule 26(f). Plaintiff would not

agree to the stay, and suggested the parties proceed with a Rule 26(f) conference. While

Discover has confirmed available dates for the conference, it is Discover’s position that such a

conference would be futile in light of Discover’s opposition to any discovery pending resolution

of its motion to dismiss and the Court’s issuance of an order setting the initial scheduling

conference.

         WHEREFORE, Discover requests the Court enter a protective order staying all discovery

proceedings, including, but not limited to, any meet and confer under Rule 26(f), affirmative

disclosures, or discovery requests, until the Court has ruled on the motion to dismiss, the Court

has set an initial scheduling conference, and the parties have conducted a Rule 26(f) conference.

                                                 Respectfully submitted,

                                                  /s/ Kirsten A. Byrd
                                                 Kirsten A. Byrd KS # 19602
                                                 HUSCH BLACKWELL LLP
                                                 4801 Main Street, Suite 1000
                                                 Kansas City, MO 64112
                                                 Telephone (816) 983-8300
                                                 Facsimile (816) 983-8080
                                                 kirsten.byrd@huschblackwell.com


                                                 Attorneys for Defendant Discover Bank




DocID: 4813-3917-9928.1                         3
        Case 5:18-cv-04071-DDC-ADM Document 99 Filed 05/31/19 Page 4 of 4




                                      Certificate of Service

        This undersigned certifies that on May 31, 2019, the foregoing was filed with the Clerk
of the Court by using the court’s e-filing system, causing electronic service on all counsel of
record.

         Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
6104 SW 26th Street, Apt. A
Topeka, KS 66614


                                                   /s/ Kirsten A. Byrd
                                                 ATTORNEY




DocID: 4813-3917-9928.1                         4
